Exhibit 10.72

 

Property Address: 25 and 41 Sawyer Passway,

Fitchburg, MA 01420

﻿

﻿

﻿

AFTER RECORDING, RETURN TO:

﻿

Kerry S. Kehoe, Esquire

Holland & Knight LLP

10 St. James Avenue 

Boston, MA 02116

﻿

﻿

MORTGAGE, SECURITY AGREEMENT AND FINANCING STATEMENT

﻿

Article  I

﻿

Definitions and Security Interests

﻿

1.1    Definitions

﻿

The terms used below shall have the meanings there indicated.

﻿

﻿

 

 

Advances:

As defined in the Credit Agreement.

﻿

 

 

Affiliate:

As defined in the Credit Agreement.

﻿

 

 

Borrower:

Micron Products Inc., a Massachusetts corporation.

﻿

 

 

Borrower’s Certificate:

As defined in Section 3.4(f).

﻿

 

 

Code:

Massachusetts Uniform Commercial Code, as in effect from time to time.

﻿

 

 

Collateral:

As defined in the Credit Agreement and including, without limitation,

﻿

          

 

﻿

(a)

All Borrower's accounts, accounts receivable, contract rights, documents,
instruments, general intangibles, and rents and profits, in each case arising
from or related to the Mortgaged Property;

﻿





--------------------------------------------------------------------------------

 



﻿

(b)

All Borrower's goods and equipment now or hereafter attached to, located on or
used in connection with the Improvements, including without limitation,
furniture, furnishings, appliances, partitions, screens, window treatments,
floor coverings, hall and lobby equipment and cleaning and maintenance equipment
and supplies;

﻿

 

 

﻿

(c)

All Borrower's rights as lessee of all property now or hereafter located on or
used in connection with the operation or maintenance of the Premises;

﻿

 

 

﻿

(d)

All contracts, agreements, licenses, permits and approvals for the construction,
ownership, maintenance and operation of the Mortgaged Property;

﻿

 

 

﻿

(e)

All warranties and guarantees of construction contractors and subcontractors and
of suppliers and manufacturers of equipment and material or other property
incorporated into the Improvements or otherwise constituting part of the
Premises;

﻿

 

 

﻿

(f)

The good will and trade names of Borrower and any business conducted on the
Mortgaged Property by Borrower, and all service marks and logotypes used in
connection therewith;

﻿

 

 

﻿

(g)

All books, records, plans and specifications and operating manuals of Borrower
relating to the construction, use, operation, occupancy, and maintenance of the
Mortgaged Property;

﻿

 

 

﻿

(h)

The proceeds of any insurance for damage to the property described above as
“Collateral”;

﻿

 

 

﻿

(i)

The proceeds of all judgments, awards of damages, and settlements for, or in
lieu of, the taking by eminent domain of all or any part of the property
described above as “Collateral”;

﻿

 

 

﻿

(j)

All Borrower's rights in all security deposits paid by any tenants of the
Mortgaged Property; and

﻿

 

 

﻿

(k)

All letters of credit issued on behalf of any tenants of the Mortgaged Property
and naming Borrower as the original beneficiary, and the proceeds thereof.

 

          

 

Credit Agreement:

The Credit and Security Agreement of even date between Borrower and Lender, as
amended, modified, supplemented or

﻿





2

--------------------------------------------------------------------------------

 



Environmental
Indemnity Agreement:

 
The Environmental Indemnity Agreement of even date between Borrower and Lender,
as amended, modified, supplemented or restated from time to time.

 

 

 

Environmental Laws:

As defined in the Environmental Indemnity Agreement. 

 

 

 

Event of Default:

As defined in Section 6.1.

﻿

 

 

Excluded Obligations:

As defined in the Credit Agreement. 

﻿

 

 

EXHIBIT A:

Description of Premises.

 

 

 

Governmental
Authority:

 
As defined in the Credit Agreement.

﻿  

          

 

Hazardous
Materials:

 
As defined in the Environmental Indemnity Agreement. 

 

 

 

Hedge Agreement:

As defined in the Credit Agreement.

﻿

 

 

Impositions:

As defined in Section 3.6(a).

﻿  

 

 

Lender:

Rockland Trust Company, a Massachusetts trust company. 

 

 

 

Lender Expenses:

As defined in the Credit Agreement.

 

 

 

Loans:

The (i) Advances, (ii) Real Estate Term Loan, and (iii) M&E Term Loan.

﻿  

 

 

Loan Documents:

As defined in the Credit Agreement, including, without limitation, the Credit
Agreement, the Notes and this Mortgage.

﻿  

 

 

M&E Term Loan:

As defined in the Credit Agreement. 

 

 

 

Mortgaged Property:

The Premises and the Collateral.

 

 

 

Notes: 

Collectively, each of the (i) Real Estate Term Loan Note from Borrower to Lender
in the original principal amount of $2,000,000.00, (ii) M&E Term Loan Note from
Borrower to Lender in the original principal amount of $2,500,000.00, and (iii)
Revolver Note from Borrower to Lender in the principal amount of $5,000,000.00,
as each may be amended, modified, supplemented or restated from time to time.

 

 

 

Obligations:

As defined in the Credit Agreement, including, without limitation, all debts,
principal, interest (including any interest that, but for the commencement of a
bankruptcy proceeding, would have accrued), premiums, liabilities, obligations
(including indemnification

﻿





3

--------------------------------------------------------------------------------

 



﻿

 

obligations), fees, charges, costs, Lender Expenses (including any fees or
expenses that, but for the commencement of a bankruptcy proceeding, would have
accrued), covenants, and duties of any kind and description owing by Borrower to
Lender pursuant to or evidenced by the Notes, this Mortgage, any Hedge
Agreement, the Credit Agreement and all other Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all Lender Expenses that Borrowers
are required to pay or reimburse by the Loan Documents, provided, however, that
“Obligations” shall not include Excluded Obligations of Borrower.

﻿

 

 

Person:

As defined in the Credit Agreement.

 

 

 

Premises:

(a)

The fee simple estates in the land (the “Land”) known as and numbered 25 Sawyer
Passway, Fitchburg, Massachusetts 01420 and 41 Sawyer Passway, Fitchburg,
Massachusetts 01420, and more particularly described in Exhibit A, together with
a fee simple interest in all buildings, structures and improvements
(“Improvements”) now or hereafter thereon, together with all appurtenances
thereto and interests therein now or hereafter owned by Borrower, including
Borrower's rights in all fixtures now or hereafter attached to, located on or
used in connection with the Improvements, and all leases, occupancy agreements,
and rents and profits thereof;

 

          

 

 

(b)

All replacements of and additions to all of the property described above as
“Premises”;

 

 

 

﻿

(c)

The proceeds of any insurance for damage to the property described above as
“Premises”; and

 

 

 

﻿

(d)

The proceeds of all judgments, awards of damages and settlements for, or in lieu
of, the taking by eminent domain of any part of the property described above as
comprising “Premises”.

 

 

 

Real Estate Term Loan:

As defined in the Credit Agreement.

 

 

 

Required Approvals:

Any easement, restriction, license, permit, approval, authorization, agreement,
consent, or waiver required by law, ordinance, rule or regulation or otherwise
necessary or desirable for the acquisition, construction, use, occupancy,
maintenance, and operation of the Premises or Improvements whether obtained from
any Governmental Authority or other party.

 

 

 

Restoration Deposits:

As defined in Section 4.6.

﻿





4

--------------------------------------------------------------------------------

 



﻿

Stock:

As defined in the Credit Agreement.

 

 

 

Taking:

As defined in Section 5.1.

 

 

 

Title Insurance
Commitment:

 
As defined in Section 3.2(a).

 

          

 

UCC Terms:

Any terms used in this Mortgage that is defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein.

﻿

﻿

Article II

﻿

Grant of Mortgage and Security Interest

﻿

2.1    Grant of Mortgage

﻿

For good and valuable consideration paid, the receipt and sufficiency of which
is hereby acknowledged, Borrower GRANTS to Lender, with MORTGAGE COVENANTS the
Mortgaged Property as security for the Obligations.

﻿

2.2    Grant of Security Interest

﻿

For good and valuable consideration paid, the receipt and sufficiency of which
are hereby acknowledged, Borrower grants Lender a first priority security
interest in the Collateral under the Code to secure the Obligations. The
recording of this Mortgage and Security Agreement with said Worcester North
District Registry of Deeds shall constitute a fixture filing and financing
statement under the Code. Neither this grant of a security interest nor the
filing of a financing statement shall, however, be deemed to impair the
intention that to the extent possible all property included in the Mortgaged
Property is a part of the real estate.

﻿

Article III

﻿

Representations, Warranties, and Agreements

﻿

3.1    General

﻿

Borrower hereby represents, warrants and agrees with Lender that:

﻿

(a)    Borrower shall, at its expense, cause this Mortgage and each amendment
thereof and appropriate financing and continuation statements to be recorded and
filed in order to establish and preserve the liens and security interests of
Lender;

﻿

(b)    Borrower will strictly comply with, and supply satisfactory evidence of
compliance with, all laws, ordinances, by-laws, rules and regulations including
zoning, subdivision control, environmental and other land use control laws, all
applicable building, health and sanitation laws, and all easements,
restrictions, agreements and encumbrances affecting the Mortgaged Property.
Borrower will





5

--------------------------------------------------------------------------------

 



obtain all Required Approvals and fulfill in every way the requirements of all
Governmental Authorities. Borrower will comply with the requirements of the
Environmental Laws and will promptly notify Lender of any Hazardous Materials
located in or on the Mortgaged Property; and

﻿

(c)    To the best of Borrower's knowledge, neither it nor any guarantor of
Borrower's obligations is in default with respect to any order, writ,
injunction, decree or demand of any court or any Governmental Authority.

﻿

3.2    Title to Mortgaged Property; Other Liens

﻿

Borrower represents, warrants and agrees with Lender that:

﻿

(a)    Borrower owns good clear record and marketable fee simple absolute title
to the Mortgaged Property, free of all encumbrances except those specifically
described in the title insurance policy delivered by Borrower and accepted by
Lender (the “Title Insurance Commitment”) and insuring Lender's interest as the
holder of the first mortgage lien on the Mortgaged Property, and good and
marketable title to the Collateral, free of all encumbrances. Borrower shall not
create, permit or suffer to be created, and shall promptly discharge, any
mortgage, lien, attachment, lis pendens, or other encumbrance on the Mortgaged
Property or any part thereof or interest therein, other than this Mortgage and
those matters enumerated in the Title Insurance Commitment. Borrower shall
promptly give Lender notice of, and, unless Lender requests otherwise, Borrower
shall appear in and diligently contest at Borrower's expense, any action or
proceeding which purports to affect Borrower's title to the Mortgaged Property,
the priority or validity of the lien of this Mortgage, or any rights created or
secured by the Loan Documents. Lender shall have the right to intervene or
otherwise participate in any such action or proceeding, whether or not a
continuing Event of Default exists;

﻿

(b)    Borrower will take all reasonable steps to prevent the recording of any
notice of contract, notice of subcontract, or materialmen's or mechanic's lien
relating to the Mortgaged Property. Borrower will take all steps necessary,
including bonding, to discharge or remove the same promptly from the record.
Notwithstanding the foregoing provisions of this clause (b), the Borrower may
allow a notice of contract to be filed pursuant to Massachusetts General Laws
Chapter 254, provided that the Borrower's general contractor provides Lender
with a fully executed statutory partial waiver and subordination with each
progress payment;

﻿

(c)    Lender may allow Borrower to contest any notice, lien, attachment, lis
pendens or other encumbrances relating to the Mortgaged Property, or any tax,
assessment or other governmental levy, provided that Borrower notifies Lender of
its intention to do so, contests the same diligently and in good faith, and
prior to commencing such contest, provides Lender with adequate security, in
Lender's sole judgment, against the enforcement thereof or loss therefrom during
such contest. Borrower acknowledges that certain encumbrances may present such a
threat to Lender's security that Lender need not allow Borrower to contest the
same or may require





6

--------------------------------------------------------------------------------

 



Borrower to deliver to Lender cash, or its equivalent (including without
limitation an irrevocable letter of credit from an issuer and in form reasonably
acceptable to Lender), equal in value to the Mortgaged Property, provided that
if a bond in form reasonably acceptable to Lender or other security has been
presented to court or a lien bond in form reasonably acceptable to Lender
recorded to dissolve any such attachment, Borrower shall not be required to
provide to Lender duplicate security beyond said bond or other security; and

﻿

(d)    On request of Lender, Borrower promptly shall execute and deliver such
instruments and take or cause to be taken such action as may be required to
establish, preserve and protect the lien and security interests of Lender in the
Mortgaged Property.

﻿

3.3    Restrictions on Transfers

﻿

Borrower will not, without the prior written approval of Lender in each
instance, either voluntarily or involuntarily:

﻿

(a)    Convey, assign, or permit the conveyance or assignment of all or any part
of any legal or beneficial interest in the Mortgaged Property, except as
otherwise permitted under the Credit Agreement; or

﻿

(b)    Collect funds for the occupancy or use of the Mortgaged Property or any
part thereof from any tenant or other occupant or user in excess of one month’s
rent, unless said funds are to be held as a deposit in a deposit account with
Lender.

﻿

3.4    Leases

﻿

Borrower will:

﻿

(a)    Not enter into any new lease, amendment or modification of any existing
or future lease in any building on the Mortgaged Property, or any agreement of
any kind permitting present or future occupancy or use of the Mortgaged Property
or any part thereof or give any consent or exercise any option required or
permitted under any lease without the prior written consent of Lender (which
consent, in the case of any new lease or any amendment or modification of any
existing or future lease with a non-Affiliate, will not be unreasonably
withheld), and will deliver to Lender promptly after execution thereof copies of
all leases of space in the Mortgaged Property, regardless of the amount of space
covered by such leases;

﻿

(b)    Not amend, terminate or take any action with respect to any lease which
would adversely affect Borrower's rights under, or cause or permit a termination
of, any existing or future leases or agreements without the prior written
consent of Lender;

﻿

(c)    Punctually perform all the terms and conditions to be performed by
Borrower under each lease and agreement to which the Mortgaged Property is at
any time subject;



7

--------------------------------------------------------------------------------

 



﻿

(d)    Assign to Lender all leases and agreements and the rents and profits
therefrom. Such assignments shall (i) be in form satisfactory to Lender, (ii) be
legally sufficient to empower Lender to assign any such leases and agreements to
any person or entity acquiring title to all or any part of the Mortgaged
Property by foreclosure proceedings or otherwise; (iii) shall provide that after
foreclosure or delivery of a deed in lieu of foreclosure, no assignee of any
lease or agreement so assigned shall be liable to account to Borrower for rents
or profits thereafter accruing; and (iv) permit Lender after any Event of
Default has occurred and is continuing to collect rents and profits and to apply
the same to the Obligations in the order set forth in the Credit Agreement;

﻿

(e)    Promptly notify Lender of any material default of which Borrower has
knowledge under any lease or occupancy agreement; and

﻿

(f)    Upon request by Lender from time to time, and in any event annually on
the anniversary date hereof, promptly furnish Lender with a certified rent roll
stating the same categories of information for each tenant as are set forth on
the rent roll attached to the Borrower's Certificate Respecting Leases of even
date delivered by Borrower to Lender in connection with the closing of the Real
Estate Term Loan (the “Borrower's Certificate”).

﻿

Borrower has heretofore furnished to Lender a true, accurate and complete rent
roll of all tenants and occupants of the Improvements as of the date hereof.

﻿

Borrower has not received notice of a landlord default from any of the tenants,
and there are no disputes with respect to any of the leases other than as
expressly set forth in the Borrower's Certificate.

﻿

No tenant has any right to a credit or offset against the rent payable pursuant
to any of the leases other than as expressly set forth in the leases, no tenant
is currently withholding payment of any rent, no tenant has paid any rent or
other sum due under any of the leases more than thirty days in advance of the
due date thereof, and no tenant is entitled to any free rent, payment or other
credit except as expressly set forth in the Borrower's Certificate.

﻿

3.5    Operation of the Mortgaged Property

﻿

Borrower will:

﻿

(a)    Not, except as expressly approved in writing by Lender (such approval not
to be unreasonably withheld with respect to such alteration of addition), make
or permit any material alteration (other than tenant improvements) or addition
to, any removal or demolition (other than removal of tenant improvements in
order to accommodate new tenants) of, or any strip or waste of, the Mortgaged
Property;

﻿

(b)    Not permit the use of the Mortgaged Property for any purpose except the
lawful uses being made thereof as of the date hereof;





8

--------------------------------------------------------------------------------

 



(c)    Not operate the Mortgaged Property or any building or improvement now or
hereafter located thereon, or permit the same to be operated, as a cooperative
or condominium building or buildings in which the tenants or occupants
participate in the ownership, control or management of the Mortgaged Property or
any portion thereof, whether as tenants, stockholders or otherwise, or otherwise
submit the Mortgaged Property to the provisions of Massachusetts General Laws
Chapter 183A;

﻿

(d)    Maintain all Required Approvals in full force and effect; and

﻿

(e)    Perform all of Borrower's obligations under all contracts relating to the
ownership, use, operation, maintenance or occupancy of the Mortgaged Property.

﻿

3.6    Tax Escrow

﻿

Borrower will:

﻿

(a)    Upon the occurrence and during the continuance of an Event of Default and
after written notice from Lender to Borrower, deposit with Lender monthly, on
each date on which a payment is due under the Notes, or on such other date as
Lender may specify, one-twelfth of such amount as Lender estimates will be
required to pay all real estate taxes, municipal charges and assessments,
including without limitation all betterments, water and sewer and other
assessments and other governmental liens assessed against the Mortgaged Property
(“Impositions”) at least thirty (30) days before the same become due, Lender may
estimate the amount of such funds on the basis of current data and reasonable
estimates of expenditures of future escrow payments or otherwise in accordance
with applicable law. Lender shall not be deemed a trustee with respect to such
deposits and shall not be required to keep said deposits separate from its
general accounts or to pay interest thereon to Borrower unless required by law.
If at any time Lender determines such deposits are or will be insufficient to
discharge the amounts actually required to pay such Impositions as may be due,
any deficiency shall be promptly deposited by Borrower with Lender. Upon the
occurrence and during the continuance of an Event of Default, or if Borrower
shall fail at any time to pay when due any water or sewer charges assessed
against the Mortgaged Property, then upon written notice from Lender to
Borrower, Borrower shall thereafter pay to Lender with each monthly payment of
principal and interest, one-twelfth of such amount as Lender estimates will be
required to pay such sewer and water charges. During such time, Borrower shall
transmit to Lender all bills for such Impositions as soon as received. Should
the amount deposited with Lender by Borrower in any year exceed the amount
required, such excess shall be applied to escrow payments for the succeeding
year. Payments from said account for such purposes may be made by Lender at its
discretion even though subsequent owners of the Mortgaged Property may benefit
thereby, but in any event shall be used to pay Impositions;





9

--------------------------------------------------------------------------------

 



(b)    If at any time Lender does not require the escrow of tax payments,
Borrower shall furnish Lender with the receipted real estate tax and assessments
bills for the Mortgaged Property five (5) days prior to the date from which
interest or penalty would accrue for nonpayment thereof; and

﻿

(c)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any other remedies available to it, apply to the
reduction of the sums secured hereby, in the order set forth in the Credit
Agreement.

﻿

3.7    Notices

﻿

Borrower will deliver to Lender, in the manner prescribed in the Credit
Agreement and upon receipt of the same, copies of all notices, certificates and
documents received by Borrower which materially affect the Mortgaged Property or
its use or which make a claim or assertion which if true would cause Borrower to
be in default under the Loan Documents.

﻿

3.8    Financial and Operating Information

﻿

Borrower will promptly furnish Lender such financial information as is requested
under the Credit Agreement.

﻿

To the extent any lease requires the tenant to provide any financial information
to Borrower as landlord, then upon the request of Lender, Borrower shall use
commercially reasonable efforts to obtain and promptly deliver to Lender
financial statements of such tenant under any lease.

﻿

3.9    Borrower's Obligation to Restore and Rebuild

﻿

If the Mortgaged Property is damaged or destroyed by any cause whatsoever,
Borrower shall, at its expense, as soon as practicable, repair or rebuild the
same, whether insurance proceeds or taking awards are available or not.

﻿

Article IV

﻿

Insurance

4.1    Coverage

﻿

Borrower shall obtain and keep in force, and shall provide Lender with the
original policies of insurance as required by the Credit Agreement.

﻿

4.2    Application of Proceeds

﻿

Notwithstanding anything to the contrary contained in the Credit Agreement, the
insurance proceeds with respect to the Mortgaged Property shall be adjusted by
and paid to Lender. After deducting all costs and expenses, including reasonable
attorneys' fees incurred by Lender in connection therewith, Lender may, in its
sole discretion and notwithstanding anything to the contrary contained in the
Credit Agreement, either apply such proceeds to the Obligations





10

--------------------------------------------------------------------------------

 



in such order as it elects or release such portion of the proceeds to Borrower
as is necessary to restore the Mortgaged Property to its prior condition insofar
as is practicable, upon such terms and conditions as Lender deems appropriate.
Lender shall apply the balance thereof, if any, as set forth in the Credit
Agreement. If any insurer of the Mortgaged Property denies liability, Borrower
shall not be relieved of its obligation to restore the Mortgaged Property. If,
having elected to release all or a portion of the proceeds to Borrower for
restoration of the Mortgaged Property, at any time thereafter Lender determines
that the amount of proceeds is insufficient to complete restoration, Borrower
shall deposit the amount of such deficiency with Lender within thirty (30) days
after notice from Lender. All plans and specifications for the restoration shall
be approved by Lender prior to commencement of the restoration, such approval
not to be unreasonably withheld. Except to the extent insurance proceeds are
actually retained by Lender and applied to the Obligations, nothing herein shall
be deemed to relieve Borrower from the obligation to restore all damage and
destruction to the Mortgaged Property, regardless of whether or not sufficient
proceeds are available. No such retention and application shall be deemed a cure
or waiver of any Event of Default under this Mortgage.

﻿

Notwithstanding the foregoing and anything to the contrary contained in the
Credit Agreement, Lender agrees to authorize the use of the insurance proceeds
with respect to the Mortgaged Property (less all costs and expenses, if any,
incurred by Lender in obtaining such insurance proceeds) for restoration
provided that:

﻿

(i)    no Event of Default exists, nor any event which, with the passage of time
or giving of notice or both, would constitute an Event of Default;

﻿

(ii)    in Lender's reasonable judgment, the sum of (A) all insurance proceeds
paid to Lender, plus (B) all Restoration Deposits (as defined below) are
sufficient to complete the restoration;

﻿

(iii)    Borrower demonstrates to Lender's satisfaction that Borrower has the
financial ability (including without limitation availability of rent insurance
and any deposits made by Borrower for principal and interest payments) to make
all scheduled payments when due under the Loan Documents during the restoration;

﻿

(iv)    in the opinion of the engineer or construction consultant engaged by
Lender, (A) the restoration will return the Mortgaged Property to substantially
the same size, design and utility as existed immediately before the casualty,
and (B) the restoration can be fully completed on or before the date that is the
earlier of (1) three (3) months prior to the maturity date of the Notes, and (2)
one (1) year after such casualty; and

﻿

(v)    the restoration is authorized by and will be performed in accordance
with all applicable laws, codes and regulations;

﻿

then, Lender, upon the satisfaction of the foregoing conditions (as well as the
other conditions set forth in this Mortgage) and upon the written request of
Borrower, shall apply such insurance proceeds and Restoration Deposits toward
the restoration. As used herein, the term “Restoration





11

--------------------------------------------------------------------------------

 



Deposits” means any and all sums or amounts of money which, upon request of
Lender upon its determination that insurance proceeds are insufficient to
accomplish the restoration, Borrower shall deposit with Lender, into a separate
deposit account, in the name of Borrower, and which shall be used for the sole
purpose of financing the restoration. Restoration Deposits specifically do not
include any and all other sums that Borrower has deposited or may hereafter
deposit, from time to time, with Lender, in accordance with any other provisions
of the Credit Agreement, this Mortgage or any of the other Loan Documents.

﻿

If, at any time, Lender determines in its reasonable judgment that the
requirements set forth above are no longer true or that the restoration is not
being constructed in compliance with the requirements of this Mortgage, and, if
such non-compliance is not corrected within a reasonable time (not to exceed
sixty (60) days) after receipt of notice from Lender, Lender may refuse to make
any further insurance proceeds or Restoration Deposits available to fund
restoration and Lender shall continue to have the rights to apply the insurance
proceeds and Restoration Deposits towards repayment of the Obligations, at the
sole and absolute discretion of Lender.

﻿

Article  V

﻿

Eminent Domain

5.1    Taking

﻿

In case of any condemnation for public use of, or any damage by reason of the
action of any governmental entity or authority to, all or any part of the
Mortgaged Property (a “Taking”), or the commencement of any proceedings or
negotiations which might result in a Taking or a settlement in lieu thereof,
Borrower shall promptly give written notice thereof to Lender, describing the
nature and extent of the Taking or the nature of such proceedings or
negotiations. Lender may, at its option, appear in any such proceedings or
negotiations, and Borrower shall promptly give Lender copies of all notices,
pleadings, determinations and other papers. Borrower shall in good faith and
with due diligence file and prosecute Borrower's claim for any award or payment
on account of any Taking. Borrower shall not settle any such claim without
Lender's prior written consent.

﻿

5.2    Application of Award

﻿

Borrower hereby assigns to Lender all of Borrower's rights in any award received
in connection with a Taking or any settlement received in lieu thereof and
authorizes such awards and settlements to be paid directly to Lender. If
Borrower collects any such award, Borrower shall promptly pay the same to
Lender. Any such award, after deducting therefrom all costs and expenses,
including reasonable attorneys' fees incurred by Lender in connection therewith,
shall be applied as follows:

﻿

(a)    Notwithstanding anything to the contrary contained in the Credit
Agreement, in the case of a partial Taking, if no Event of Default exists and
Lender reasonably determines that the Mortgaged Property can be economically
restored and operated in accordance with the Loan Documents, Lender shall
release to





12

--------------------------------------------------------------------------------

 



Borrower on terms and conditions satisfactory to Lender so much of such award,
reduced as provided above, as may be necessary to restore the Mortgaged
Property, and the balance, if any, shall be applied to the Obligations in such
order as elected by Lender; and

﻿

(b)    Notwithstanding anything to the contrary contained in the Credit
Agreement, in the case of a complete Taking, or in the case of a partial taking,
if an Event of Default exists or if Lender reasonably determines that the
Mortgaged Property cannot be economically restored and operated in accordance
with the Loan Documents, Lender may, at its option, apply such award, reduced as
provided above, to the Obligations in such order as elected by Lender, with any
balance to be paid to Borrower.

﻿

Article VI 

﻿

Defaults and Remedies

6.1    Events of Default

﻿

The occurrence of any “Event of Default” under the Credit Agreement shall
constitute an “Event of Default” hereunder.

﻿

6.2    Remedies

﻿

Upon the occurrence and during the occurrence of an Event of Default which is
continuing, Lender may, at its option and without notice:

﻿

(a)    Exercise any of Lender's remedies provided in this Mortgage and in any of
the other Loan Documents;

﻿

(b)    Apply to the Obligations in the order set forth in the Credit Agreement
any deposits or other sums credited by or due from Lender to Borrower;

﻿

(c)    Take possession of the Mortgaged Property without liability for trespass,
damages or otherwise, and operate the Mortgaged Property as a mortgagee in
possession with all the same powers as could be exercised by a receiver; demand
and receive payment of all rents, benefits and profits of the Mortgaged
Property, including those past due and unpaid (whether or not the Lender has
taken possession of the Mortgaged Property); or have a receiver immediately
appointed for the Mortgaged Property and the earnings, revenues, rents, issues,
profits and other income thereof and therefrom, with all such powers as the
court making such appointment shall confer;

﻿

(d)    Make any payments required to be made by Borrower under the Loan
Documents or otherwise in respect of the Mortgaged Property. The amount of all
such payments shall be immediately due and payable by Borrower, and until paid,
shall bear interest at the default rate set forth in the Credit Agreement, and
shall be secured by the Loan Documents. Such payments may include, but are not
limited





13

--------------------------------------------------------------------------------

 



to, payments for taxes and other governmental levies, water rates, insurance
premiums, maintenance, repairs or improvements of the Mortgaged Property;

﻿

(e)    Perform any and all obligations of Borrower under the Loan Documents
without waiving any rights or releasing Borrower from any obligations
thereunder;

﻿

(f)    Exercise any of the rights and remedies of a Secured Party under the Code
with respect to the Collateral, including but not limited to:

﻿

(i)    Either personally or by means of a receiver, take possession of all or
any of the Collateral and exclude therefrom Borrower and all others claiming
under Borrower, and thereafter store, use, operate, manage, make repairs,
replacements, alterations and additions to and exercise all rights powers of
Borrower in respect to the Collateral or any part thereof;

﻿

(ii)    Without notice to or demand upon Borrower, make such payments and do
such acts as Lender may deem necessary to protect its security interest in the
Collateral, including without limitation, paying, contesting or compromising any
encumbrance or lien which is prior to the security interest granted hereunder,
and in exercising any such powers to pay all expenses incurred in connection
therewith;

﻿

(iii)    Require Borrower to assemble the Collateral or any portion thereof at
the Premises, and promptly to deliver possession of such Collateral to Lender or
an agent designated by it. Lender and its agents shall have the right to enter
upon any of Borrower's property to exercise Lender's rights hereunder;

﻿

(iv)    Sell, lease or otherwise dispose of the Collateral at private or public
sale, with or without having the Collateral at the place of sale, and upon such
terms and in such manner as Lender may determine. Lender may be a purchaser at
such sale; and

﻿

(v)    Lender shall give Borrower at least ten (10) days' prior written notice
of the time and place of any private or public sale of the Collateral or other
intended disposition thereof;

﻿

(g)    Exercise the STATUTORY POWER OF SALE and all other rights and remedies
granted to Lender hereunder; and

﻿

(h)    Take such other actions or proceedings as Lender deems necessary or
advisable to protect its interest in the Mortgaged Property.

﻿

Except as expressly otherwise provided in this Section 6.2, Lender may exercise
any or all of its remedies hereunder without the necessity of taking possession
of the Premises (whether itself or through an agent). Such rights, remedies and
options may be exercised individually, sequentially or in concert, and with
respect to all or any portion of the Mortgaged Property. All





14

--------------------------------------------------------------------------------

 



such rights, remedies and options are cumulative and the exercise of one shall
not be deemed a waiver of any of the others or a cure of any default.

﻿

6.3    Appraisals and Inspections

﻿

Upon the occurrence and during the continuance of an Event of Default and the
request by Lender, Borrower shall, at Borrower's sole cost and expense, provide
to Lender an updated appraisal of the Mortgaged Property prepared by an
appraiser acceptable to Lender and an updated structural inspection of the
Mortgaged Property prepared by an engineer acceptable to Lender, in each case
containing the such detail as Lender may require in its reasonable discretion.

﻿

6.4    Statutory Power of Sale

﻿

This Mortgage is on the STATUTORY CONDITION and upon the further condition that
all agreements of the Borrower contained in the Loan Documents be fully
performed for any breach of which Lender shall have the STATUTORY POWER OF SALE
and all other rights and remedies granted to Lender hereunder. In the event of
the exercise of the STATUTORY POWER OF SALE, Lender may foreclose on and sell
all or any part of the Mortgaged Property, and thereafter Lender shall continue
to have the STATUTORY POWER OF SALE so long as any portion of the Mortgaged
Property remains subject to this Mortgage.

﻿

6.5    Receiver

﻿

Upon the occurrence and during the continuance of any Event of Default under
this Mortgage, Lender shall be entitled at its option to the appointment of a
receiver of the Mortgaged Property. Such appointment may be made without regard
to the solvency or insolvency of Borrower at the time of application for such
receiver and without regard to the then value of the Mortgaged Property and
Lender may be appointed as such receiver. Such receiver shall have power: (a) to
collect the rents, issues and profits of the Mortgaged Property; (b) to extend
or modify any then existing leases and to make new leases, which extensions,
modifications and new leases may provide for terms to expire, or for options to
lease or to extend or renew to expire, beyond the maturity date of the Notes and
beyond the date of the issuance of a deed or deeds to a purchaser or purchasers
at a foreclosure sale, it being understood and agreed that any such leases, and
the options or other such provisions to be contained therein, shall be binding
upon Borrower and all persons whose interest in the Mortgaged Property are
subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any redemption from sale, discharge of the
Obligations, satisfaction of any foreclosure decree, or issuance of any
certificate of sale or deed to any purchaser; and (c) all other powers which may
be necessary or appropriate for the protection, possession, control, management
and operation of the Mortgaged Property.

﻿

6.6    No Waiver or Release

﻿

No delay or omission on the part of Lender in exercising any right hereunder or
under the Loan Documents shall operate as a waiver of such right or of any other
right, and a waiver of any such right on any one occasion shall not be construed
as a bar to or a waiver of any such right on any other occasion. No sale of any
of the Mortgaged Property, no forbearance on the part of





15

--------------------------------------------------------------------------------

 



Lender, no release or partial release of any of the Mortgaged Property, and no
extension, whether oral or in writing, of the time for the payment of the whole
or any part of the Obligations or any other indulgence given by Lender to
Borrower or any other person or entity, shall operate to release or in any
manner affect the lien of the Mortgage or the liability of Borrower, notice of
any such extensions or indulgences being hereby waived by Borrower. Acceptance
by the Lender of any payment in an amount less than the amount then due on the
Obligations secured hereby shall be deemed an acceptance on account only and the
failure to pay the entire amount then due shall be and continue to be an Event
of Default; at any time thereafter and until the entire amount then due on the
Obligations secured hereby has been paid, the Lender shall be entitled to
exercise all rights conferred upon it in this Mortgage upon the occurrence and
during the continuance of an Event of Default. The exercise of any option in
this Mortgage by the Lender shall not be deemed a waiver of its rights to
exercise any other option; and the filing of a suit for collection of the Notes
and foreclosure of this Mortgage or for any other default hereunder shall not
preclude sale pursuant to the power of sale contained in this Mortgage after a
dismissal of the suit. No provision hereof shall be deemed to release Borrower's
obligation to pay the Obligations secured hereby until such time as all thereof
have been paid to the Lender in full. If foreclosure should be commenced by the
Lender, at any time before the sale of the Mortgaged Property, the Lender may
abandon such sale and may at any time or times thereafter again commence such
sale, or the Lender may sue for collection of the Notes and foreclosure of this
Mortgage; if the Lender should sue for such collection and/or foreclosure, it
may at any time before entry of final judgment dismiss the suit and sell the
Mortgaged Property pursuant to the power of sale contained herein.

﻿

6.7    Borrower's Waiver of Certain Rights

﻿

Borrower waives any rights it may have to receive notice of any action or
proceeding to enforce Lender's rights under any Loan Document other than the
notices herein provided for. In the event of foreclosure, Borrower will not
claim the benefit of any law now or hereafter in force providing for any
appraisal, stay, extension or redemption. Borrower waives all rights of
redemption, appraisal, stay of execution, notice of acceleration and
marshalling.

﻿

6.8    Effect of Exercise of Rights

﻿

Any action taken or sums paid, and any costs or expenses incurred by Lender,
including reasonable attorneys' fees, pursuant to Lender's exercise of its
rights, shall as between the parties be deemed valid, so that in no event shall
the necessity or validity of any such action or payments, costs or expenses be
disputed.

﻿

6.9    Change in Law

﻿

If any law is hereafter enacted by the Commonwealth of Massachusetts changing in
any way the laws applicable to mortgages or the taxation thereof or the manner
of collection of any such taxes, so as to affect adversely and materially any
rights of Lender or any provisions hereof, the Obligations shall, at the
election of the Lender, become due and payable on demand; provided, however,
that if the Borrower can lawfully pay any amount or promptly perform any
obligation, and forthwith pays or performs the same, so that any such change in
law does not





16

--------------------------------------------------------------------------------

 



adversely and materially affect the rights of the Lender, the Obligations shall
not be so due and payable on demand.

﻿

6.10    Mortgagee in Possession

﻿

If Lender enters upon and takes possession of the Mortgaged Property as provided
in Section 6.2, Lender may operate and manage the Mortgaged Property and perform
any acts which the Lender, in its sole discretion, deems necessary or desirable
to protect and preserve the marketability, rentability, increase the income, or
conserve the value of the Mortgaged Property. The Lender shall have no liability
for any action or inaction while in possession of the Mortgaged Property so long
as such action or inaction is taken or omitted in good faith.

﻿

Article VII

﻿

General

7.1    Construction

﻿

The rules of construction set forth in the Credit Agreement shall apply to this
Mortgage.

﻿

7.2    Successors

﻿

This Mortgage shall bind and inure to the benefit of the respective successors
and assigns of each of the parties.

﻿

7.3    Changes in Writing

﻿

This Mortgage may not be changed, waived, or terminated except in a writing
signed by the party against whom enforcement of the change, waiver, or
termination is sought.

﻿

7.4    Legal Proceedings

﻿

Lender shall have the right, but not the duty, to intervene or otherwise
participate in any legal or equitable proceeding which, in Lender's sole
judgment, affects the Mortgaged Property or any of the rights created or secured
by any of the Loan Documents. Lender shall have such right whether or not there
is a continuing Event of Default hereunder.

﻿

7.5    Dealing with Successors

﻿

In the event that Borrower conveys its interest in the Mortgaged Property or any
portion thereof (without hereby implying any right of Borrower to do so without
Lender's prior written consent), Lender may, without notice to Borrower, deal
with such successor or successors in interest with reference to this Mortgage
and the Notes secured hereby, either by way of forbearance on the part of Lender
or extension of the time of payment of the debt or any sum hereby secured or
otherwise, without in any way modifying or affecting the original liability of
Borrower or any other party on the Notes secured hereby.





17

--------------------------------------------------------------------------------

 



7.6    Further Instruments

﻿

At any time and from time to time upon request of Lender, Borrower shall
promptly execute and deliver to Lender such additional instruments as may be
reasonably required to further evidence the lien of this Mortgage and further to
protect the security interest of Lender with respect to the Collateral.

﻿

7.7    Other Representations and Warranties

﻿

All statements contained in any loan application, certificate or other
instrument delivered by Borrower to Lender or Lender's representatives in
connection with the Real Estate Term Loan secured by this Mortgage shall
constitute representations and warranties made by Borrower hereunder.

﻿

7.8    Commercial Loan

﻿

Borrower represents to Lender that the proceeds of the Real Estate Term Loan
Note secured by this Mortgage will not be used for personal, family or household
purposes.

﻿

7.9    Section Headings

﻿

Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

﻿

7.10    Severability of Provisions

﻿

Each provision of this Mortgage shall be severable from every other provision of
this Mortgage for the purpose of determining the legal enforceability of any
specific provision.

﻿

7.11    Integration

﻿

This Mortgage, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

﻿

﻿

﻿

[Signature page follows]

﻿

 

18

--------------------------------------------------------------------------------

 

EXECUTED under seal as of Dec 29, 2017.

﻿

﻿

﻿

﻿

 

 

 

﻿

MICRON PRODUCTS INC.

﻿

 

 

 

﻿

By:

/s/ Salvatore Emma, Jr.

﻿

 

Name:

Salvatore Emma, Jr.

﻿

 

Title:

President & CEO

﻿

﻿

﻿

﻿

 

COMMONWEALTH OF MASSACHUSETTS

)

 

)

County of Worcester

)

﻿

﻿

﻿

On this 29 day of December, 2017 before me, the undersigned notary public,
personally appeared Salvatore Emma as CEO/PRES for Micron Products, Inc., a
Massachusetts corporation, proved to me through satisfactory evidence of
identification, which evidence was personally known to me, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose.

﻿

﻿

﻿

﻿

 

﻿

/s/ Judith A. Lucier

﻿

NOTARY PUBLIC

﻿

My commission expires:

﻿

Affix notary seal

﻿

 

﻿

JUDITH A. LUCIER

﻿

Notary Public

﻿

COMMONWEALTH OF MASSACHUSETTS

﻿

My Commission Expires

﻿

July 20, 2023

﻿

﻿

 

Signature Page to Mortgage, Security Agreement and Financing Statement.

--------------------------------------------------------------------------------

 

EXHIBIT A

to

MORTGAGE AND SECURITY AGREEMENT

﻿

﻿

See attached.





 

--------------------------------------------------------------------------------

 



PARCEL I:

﻿

The land with the buildings and improvements thereon situated in said Fitchburg,
on the southerly side of Summer Street extending to the easterly side of Sawyer
Passway, and more particularly bounded and described as follows:

﻿

Beginning at a drill hole located on the southerly side of Summer Street and in
the northeasterly corner of the premises herein described, said point being the
extreme southeasterly corner of land now or formerly of Alvah M. Levy, thence
turning and running southeasterly along said southerly side of Summer Street a
distance of 81.94 feet, more or less, to a stone bound, thence continuing
southeasterly along said southerly side of Summer Street a distance of 85.68
feet, more or less, to a point; thence turning and running S. 58º 46’ W. a
distance of 66.99 feet, more or less, to a point; thence turning and running S.
75º 57’ W. a distance of 66.58 feet, more or less, the face of a brick wall;
thence turning and running southeasterly and at right angles to the last
mentioned course a distance of 16.5 feet, more or less, to a point; thence
turning and running southwesterly and at right angles to the last mentioned
course a distance of 33 feet, more or less, to a point; thence turning and
running northwesterly and at right angles to the last mentioned course a
distance of 1.5 feet, more or less, to the center of a brick wall; thence
turning and running southwesterly along the center of said wall a distance of
39.47 feet, more or less, to the center of another brick wall; thence turning
and running southeasterly along the center of said brick wall for distance of
25.75 feet, more or less, to center of another brick wall; thence turning and
running southwesterly along the center of said brick wall a distance of 30.72
feet, more or less, to a point, thence turning and running northwesterly and at
right angles to the last mentioned course a distance of 12.95 feet, more or
less, to a point; thence turning and running southwesterly and at right angles
to the last mentioned course a distance of 39.95 feet, more or less, to a point;
thence turning and running northwesterly and at right angles to the last
mentioned course a distance of 25.65 feet, more or less, to a point; thence
turning and running southwesterly and at right angles to the last mentioned
course a distance of 2.5 feet, more or less, to a point; thence turning and
running northwesterly and at right angles to the last mentioned course a
distance of 1.5 feet, more or less, to the center of a brick wall; thence
turning and running southwesterly along the center of said brick wall a distance
of 26.52 feet, more or less, to the center of another brick wall, thence turning
and running southeasterly along the center of said brick wall a distance of
12.25 feet, more or less, to a point; thence turning and running southwesterly
and at right angles to the last mentioned course, a distance of 14.5 feet, more
or less, to a point, thence turning and running northwesterly and at right
angles to the last mentioned course a distance of 1.5 feet, more or less to the
center of a brick wall, thence turning and running southwesterly, partly along
the center of said brick wall and along other land now or formerly of Henry E.
Cowdry, et al a distance of 44.0 feet, more or less, to a point located on the
easterly boundary line of Sawyer Passway, so called, thence turning and running
northwesterly along the easterly boundary line of said passway a distance of
148.28 feet, more or less, to an iron pipe set in the ground; thence turning and
running N. 75º 57’ E. a distance of 186 feet, more or less to a point; thence
turning and running N. 35º 10’ W. a distance of 42.22 feet, more or less, to a
stone bound; thence turning and running N. 73º 17’ E. a distance of 7.66 feet,
more or less to a point; thence turning and running N. 19º 15’ W. a distance of
7.87 feet, more or less, to a point; thence turning and running S. 35º 10’ E. a
distance of 51.13 feet, more or less, to a point; thence





 

--------------------------------------------------------------------------------

 



turning and running N. 55º 36’ E. a distance of 114.09 feet, more or less, to
the point or place of the beginning. Containing 1.22 acres, more or less.

﻿

PARCEL II:

﻿

The land with the buildings thereon situated in said Fitchburg, on Sawyer
Passway off Main Street, and more particularly bounded and described as follows:

﻿

Beginning at a point on the Easterly side of said Passway 100 feet from Main
Street;

﻿

Thence running Southerly 40.6 feet to a stone bound; Southeasterly 130.74 feet;

﻿

Southwesterly 11.5 feet; and Southeasterly again 37 feet all by said Passway;

﻿

Thence running Northeasterly 185 feet by other land nor or formerly of the
grantor;

﻿

Thence Northwesterly 41.4 feet by a ten foot passway;

﻿

Thence running Southwesterly 22.34 feet and Northwesterly 42.83 feet by another
passway;

﻿

Thence running Northeasterly 24.76 feet to a bound in said last mentioned
passway;

﻿

Thence Northwesterly 75.6 feet and Northwesterly but more Westerly 95.58 feet in
said passway to the point of beginning.

﻿

Being the premises marked as Parcel No. 2 on a plan entitled “Land in Fitchburg
owned (formerly) by The Brown Bag Filling Machine Co., dated Mar. 1947 – Leslie
M. Willard, C.E.”, recorded with Worcester Northern District Deeds, Plan Book
77, Page 22; and containing about 24,500 square feet of land according to said
plan.

﻿

PARCEL III:

﻿

The land with the buildings thereon situated in said Fitchburg, southwesterly of
Summer Street and southeasterly of Sawyer Passway, and being more particularly
bounded and described as follows:

﻿

Beginning at the most easterly corner thereof at other land now or formerly of
Florence Snegg and land now or recently of Bert Kaplan, and at the center of
three spikes driven together into a plank platform, which point bears S. 51° 47’
W. fifteen and 65/100 (15.65) feet from a drill hole at Summer Street, and at
the most northerly corner of said Kaplan land; thence running S. 51° 47’ W. by
said Kaplan land, ninety-nine and 23/100 (99.23) feet to a drill hole in a
concrete ramp; thence N. 40° 45’ W., still by said Kaplan land, fifty-one and
13/100 (51.13) feet to a spike set in the black top drive at a thirty foot
passway or right of way leading to Sawyer Passway; thence N. 19° 15’ W. by last
named passway, twelve and 94/100 (12.94) feet to a spike set in the black top
drive at land of the City of Fitchburg; thence N. 51° 34’ E. by last named





 

--------------------------------------------------------------------------------

 



land, which is now or formerly occupied by a fire station, ninety-seven and
26/100 (97.26) feet to a drill hole which measures .073 feet southeasterly from
the most easterly corner of the fire station building; thence S. 38° 10’ E. by
land owned now or formerly by said Snegg, and running in the line of the rear
face of the stuccoed wall of the building which stands upon land owned now or
formerly by said Snegg, a distance of sixty-three and 65/10 (63.65) feet to the
point of beginning. Containing 6,358 square feet of land.

﻿

It is hereby intended to convey the rear portion of a lot of land described in a
deed from Thorton K. Ware and Henry G. Bowen, Administrators of the Estate of
Alvah M. Levy, to the said Florence Snegg, dated July 17, 1947, recorded with
Worcester Northern District Deeds, Book 632, Page 237, however otherwise therein
described, and is shown upon a plan of the premises dated November 20, 1952, by
Wm. P. Ray & Co., Registered Engineers and Surveyors, which plan is hereby made
a part of this description.

﻿

Excepting a reservation by Florence Snegg in Book 711, Page 348 for an easement
for access and traveling to and from the rear of her building, for building
maintenance and eave projections, over a strip of land 3.00 feet in width
extending along the southwesterly side of the full length of the fifth and last
course above described.

﻿

PARCEL IV:

﻿

The land located on the easterly side of Sawyer Passway in said Fitchburg which
is bounded and described as follows:

﻿

Beginning at the southwesterly corner thereof at a stone bound (2 ½” below
grade) at the easterly side of Sawyer Passway and at land of the Fitchburg Gas
and Electric Light Company;

﻿

SOUTHERLY BOUNDARY:

﻿

Thence North 76° 40’ East, by said Fitchburg Gas and Electric Light Company
land, 308.07 feet to a stone bound;

﻿

Thence North 64° 44’ East, by land now or formerly of Joseph F. Durkin, et al,
19.16 feet, to a drill hole in the westerly side of a stone wall at land of Ray
F. Hewes, et al.

﻿

EASTERLY BOUNDARY:

﻿

Thence North 31° 23’ West, along the westerly side of said stone wall and said
Hewes land, 33 feet;

﻿

Thence Northerly, in a counter-clockwise curve, by the westerly side of granite
stairway and said Hewes land, 20 feet, more or less;

﻿

Thence North 30°04’ West, by the westerly side of a stone wall and said Hewes
land, 55 feet, to land of the Independent Lock Company.





 

--------------------------------------------------------------------------------

 



﻿

NORTHERLY BOUNDARY:

﻿

Thence South 58° 46’ West, 13.99 feet, more or less;

﻿

Thence South 75° 57’ West, 66.58 feet, more or less, to the face of a brick
wall;

﻿

Thence southeasterly and at right angles to the last mentioned course, 16.5
feet, more or less, to a point;

﻿

Thence southwesterly and at right angles to the last mentioned course, 33 feet,
more or less, to a point;

﻿

Thence northwesterly and at right angles to the last mentioned course, 1.5 feet,
more or less, to the center of a brick wall;

﻿

Thence southwesterly along the center of said wall, 39.47 feet, more or less, to
the center of another brick wall;

﻿

Thence southeasterly along the center of said brick wall, 25.75 feet, more or
less, to the center of another brick wall;

﻿

Thence southwesterly along the center of said brick wall, 30.72 feet, more or
less, to a point;

﻿

Thence northwesterly and at right angles to the last mentioned course 12.95
feet, more or less, to a point;

﻿

Thence southwesterly and at right angles to the last mentioned course 39.95
feet, more or less, to a point;

﻿

Thence northwesterly and at right angles to the last mentioned course 25.65
feet, more or less, to a point;

﻿

Thence southwesterly and at right angles to the last mentioned course, 2.5 feet,
more or less, to a point;

﻿

Thence northwesterly and at right angles to the last mentioned course 1.5 feet,
more or less, to the center of a brick wall;

﻿

Thence southwesterly along the center of said brick wall, 26.52 feet, more or
less, to the center of another brick wall;

﻿

Thence southeasterly along the center of said brick wall, 12.25 feet, more or
less, to a point;





 

--------------------------------------------------------------------------------

 



Thence southwesterly and at right angles to the last mentioned course, 14.5
feet, more or less, to a point;

﻿

Thence northwesterly and at right angles to the last mentioned course, 1.5 feet,
more or less, to the center of a brick wall;

﻿

Thence southwesterly, partly along the center of said brick wall, 44.00 feet,
more or less, to a point located on the easterly line of Sawyer Passway,
so-called.

﻿

The entire Northerly Boundary is by land of the Independent Lock Company.
WESTERLY BOUNDARY:

﻿

Thence southerly along the easterly line of Sawyer Passway, 88.5 feet, more or
less, to the place of beginning.

﻿

Containing 28,169 square feet, more or less. Together with and including:

﻿

Article VIII(a)   All buildings and building fixtures, including but not limited
to the plumbing facilities, heating facilities, facilities for transporting
electric power, and lighting fixtures now attached in any way to said building;
and

﻿

(b)   The right to maintain the brick wall which is now located on and supported
by a stone wall which forms the Westerly Boundary of the premises of Ray F.
Hewes, et al, adjoining the Easterly Boundary of the premises herein conveyed.

﻿

Subject, however, to a right in the owners of the premises adjoining the
Easterly boundary of the land herein conveyed to enter on the land herein
conveyed to such extent as may be necessary to permit them to repair and
maintain the said stone wall which forms the Westerly Boundary of their premises
and any buildings located on their said premises located between the Easterly
boundary of the land herein conveyed and the Westerly side of Summer Street in
said Fitchburg.

﻿

The Mortgaged Property is together with the right to pass and re-pass over the
30’ wide passway shown on Plan Book 77, Plan 22, and passing over the Mortgaged
Property and other land of the Borrower.

﻿

For Borrower’s title, see the deeds recorded with the Worcester North District
Registry of Deeds in Book 2557, Page 318 and Book 2917, Page 293.

﻿

Property Address: 25 and 41 Sawyer Passway, Fitchburg.



 

--------------------------------------------------------------------------------